Name: Council Regulation (EC) No 619/96 of 25 March 1996 amending Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  animal product;  Africa;  international trade
 Date Published: nan

 10 . 4. 96 I en 1 Official Journal of the European Communities No L 89/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 619/96 of 25 March 1996 amending Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African , Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) (') provides for concessions on imports of agricul ­ tural products originating in ACP States; Whereas Articles 3 and 4a of the said Regulation lay down the arrangements applying to imports of beef form Namibia; whereas the quantities of meat were specified for five calendar years, i . e . up to 31 December 1995; whereas, in order not to disrupt the flow of trade from Namibia to the Community, the arrangements should be extended until 31 December 1996; Whereas, under Article 16 of the aforementioned Regulation , 400 tonnes of seedless table grapes may be imported between 1 December and 31 January free of ad valorem duties; whereas Namibia has requested a concession for a further 600 tonnes to apply from 1 to 31 January, Whereas, on account of the economic importance of seedless table grapes for the ACP States, an extra 400 tonnes should be granted exemption from ad valorem duties, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 715/90 is hereby amended as follows : 1 . Article 4a shall be replaced by the following: Article 4a 1 . Article 3 shall apply to Namibia in respect of the following quantities of boneless meat: for the first and second calendar years: 10 500 tonnes, for the third, fourth and fifth calendar years: 13 000 tonnes, for the sixth calendar year : 1 3 000 tonnes. (') OJ No L 84, 30 . 3 . 1990 , p. 85. Regulation as last amended by Regulation (EC) No 2484/94 (OJ No L 265, 15 . 10 . 1994, p. 3). No L 89/2 lEN Official Journal of the European Communities 10 . 4. 96 2. Article 4 (2) and (3) shall also apply to Namibia . For these purposes, the quantities given in paragraph 1 shall be added to the amount stated in Article 4 (2) and (3).' 2 . The entry in Article 1 6 for fresh or dried grapes shall be replaced by the following: 4 0806 Grapes , fresh or dried: 0806 10  Fresh :   Table grapes :    from 1 January to 14 July ex 0806 10 29     Other:  Seedless table grapes :  from 1 to 31 January 100 TQ 400  from 1 February to 31 March 100 RQ 100    from 21 November to 31 December ex 0806 10 69     Other:  Seedless table grapes:  from 1 to 31 December 100 TQ 400 ' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1996. For the Council The President S. AGNELLI